Digitally signed by
                                                                             Reporter of Decisions
                                                                             Reason: I attest to the
                             Illinois Official Reports                       accuracy and
                                                                             integrity of this
                                                                             document
                                     Appellate Court                         Date: 2017.10.10
                                                                             13:16:53 -05'00'




        National Life Real Estate Holdings, LLC v. Scarlato, 2017 IL App (1st) 161943



Appellate Court         NATIONAL LIFE REAL ESTATE HOLDINGS, LLC, Plaintiff and
Caption                 Citation Petitioner-Appellant, v. RONALD SCARLATO, Defendant
                        (International Bank of Chicago, Citation Respondent-Appellee).



District & No.          First District, First Division
                        Docket No. 1-16-1943


Filed                   July 24, 2017
Rehearing denied        August 23, 2017



Decision Under          Appeal from the Circuit Court of Cook County, No. 10-CH-36838; the
Review                  Hon. Alexander White, Judge, presiding.



Judgment                Order vacated and remanded with directions.


Counsel on              Donald A. Murday, David J. Novotny, and Stuart F. Primack, of
Appeal                  Chittenden, Murday & Novotny LLC, of Chicago, for appellant.

                        Michael Lee Tinalgia, of Law Offices of Michael Lee Tinalgia, Ltd.,
                        of Park Ridge, for appellee.



Panel                   PRESIDING JUSTICE CONNORS delivered the judgment of the
                        court, with opinion.
                        Justice Harris concurred in the judgment and opinion.
                        Justice Mikva dissented, with opinion.
                                             OPINION

¶1       Plaintiff, National Life Real Estate Holdings, LLC (National Life), appeals the trial court’s
     ruling that denied its motion for entry of judgment against third-party citation respondent,
     International Bank of Chicago (IBC), arguing that the court’s decision was improper where
     after being served with a citation, IBC violated the restraining provision of the citation by
     extending a loan to judgment debtor, Ronald S. Scarlato. National Life specifically asserts that
     the citation was violated when IBC advanced and disbursed proceeds of the loan to
     third-parties on behalf of Scarlato. IBC responds that the trial court was correct in denying the
     motion for entry of judgment because National Life has not and cannot establish that IBC ever
     held property “belonging to the judgment debtor or to which he or she may be entitled or which
     may thereafter be acquired by or become due to him or her.” See 735 ILCS 5/2-1402(f)(1)
     (West 2012). We reverse the trial court’s decision to deny National Life’s motion for entry of
     judgment.

¶2                                        I. BACKGROUND
¶3       This case stems from an approximately $3.5 million judgment entered against Scarlato and
     the resulting supplementary proceeding in which National Life attempted to collect the
     judgment amount by serving IBC, a bank that conducted business with Scarlato, with a
     third-party citation to discover assets. Ultimately, National Life became aware that IBC had
     entered into a loan agreement with Scarlato after being served with the citation and moved to
     enter judgment against IBC as a result of its alleged violation of the citation, which prohibited
     the transfer of any property belonging to Scarlato.
¶4       Prior to entering into the $3.5 million “Construction Loan Agreement” (agreement) and
     promissory note (note) that form the basis of the dispute here, IBC held a $4 million note from
     Scarlato and two limited liability corporations for which he was the managing member,
     Bellwood Place, LLC (BP), and Scarlato Holdings Bellwood Place, LLC (SHBP), dated
     September 19, 2008 (September 2008 note), and a $2.6 million note from Scarlato, BP, and
     SHBP, dated October 19, 2012 (October 2012 note). Both of the notes contained a “right of
     setoff” provision that stated:
                 “To the extent permitted by applicable law, Lender reserves a right of setoff in all
             Borrower’s accounts with Lender (whether checking, savings, or some other account).
             This includes all accounts Borrower holds jointly with someone else and all accounts
             Borrower may open in the future. However, this does not include any IRA or Keogh
             accounts, or any trust accounts for which setoff would be prohibited by law. Borrower
             authorizes Lender, to the extent permitted by applicable law, to charge or setoff all
             sums owing on the indebtedness against any and all such accounts.”
     The September 2008 note and the October 2012 note were both secured by second and third
     position mortgages on the subject property, located at 110 North 25th Avenue in Melrose Park
     (property). These mortgages were granted as collateral to IBC by BP and SHBP, the two
     owners in fee simple of the property, with each having an undivided 50% ownership interest.
     The property is a parcel of land that measures over 19.4 acres and is improved with a
     mixed-use 543,044 square-foot building. The first floor of the building is commercial retail
     and the second floor is residential condominiums. As of August 1, 2013, IBC held a total debt
     of approximately $14 million relating to the property. Also as of that date, the construction on

                                                 -2-
     the property was only about halfway complete. An appraisal report dated February 13, 2013,
     valued the property, as is, at $12,015,000, with the completed property valued at $16.2 million.
¶5       In November 2012, National Life obtained a judgment in the amount of $3,424,228.97
     against Scarlato, Division Street Place, LLC, and Scarlato Holdings Division St. LLC, jointly
     and severally. Thereafter, National Life began supplementary proceedings in an attempt to
     collect the judgment amount. On April 12, 2013, National Life issued a third-party citation to
     discover assets directed to IBC. The citation was served on IBC on April 13, 2013, and
     contained the following prohibitive provision:
                 “[You are prohibited] from making or allowing any transfer or other disposition of
             or interfering with, any property not exempt from execution or garnishment belonging
             to the judgment debtor or to which the judgment debtor may be entitled or which may
             be acquired by or become due to the judgment debtor and from paying over or
             otherwise disposing of any money not so exempt, which is due or becomes due to the
             judgment debtor, until further order of court or termination of the proceedings. You are
             not required to withhold the payment of any money beyond double the amount of the
             judgment.”
     IBC filed its initial response to the citation on May 7, 2013, and supplemented its response on
     two subsequent occasions.
¶6       On August 1, 2013, nearly four months after IBC was served with National Life’s
     third-party citation to discover assets, Scarlato, BP, and SHBP applied for a $3.5 million loan
     from IBC and entered into the agreement. The agreement listed IBC as the lender, and
     Scarlato, BP, and SHBP as the borrowers. Scarlato executed and signed the agreement three
     times and in three ways: individually, on behalf of himself, and in his capacity as the managing
     member of BP and SHBP. Scarlato also executed and signed the note in conjunction with the
     agreement on August 1, 2013, by signing three times and in the same three ways.
¶7       On August 1, 2013, in addition to the agreement and note, Scarlato, BP, and SHBP entered
     into an assignment of construction contracts (assignment) that granted, transferred, and
     assigned to IBC all of the borrowers’ present and future rights, title, and interest in and to the
     construction contract with CMG Construction Management Group, Inc., the general
     contractor. The assignment provided that IBC was not allowed to exercise any rights of
     Scarlato, BP, or SHBP unless and until a default occurred. Scarlato executed and signed the
     assignment three times and in three ways: individually, on behalf of himself, and in his
     capacity as the managing member of BP and SHBP.
¶8       Per the terms of the agreement, the term “borrower” was to apply to Scarlato and the LLCs,
     jointly and severally. Regarding who was authorized to request advances and authorize
     payments under the line of credit, the agreement only listed: “Ronald Scarlato, Managing
     Member of Bellwood Place, LLC; Ronald Scarlato, Managing Member of Scarlato Holdings
     Bellwood Place, LLC; and Ronald Scarlato, Individually.” In pertinent part, the agreement
     further stated that,
                 “Application for Advances. Each application shall be stated on a standard AIA
             payment request form or other form approved by Lender, executed by Borrower, and
             supported by such evidence as Lender shall reasonably require. Borrower shall apply
             only for disbursement with respect to work actually done by the General Contractor
             and for materials and equipment actually incorporated into the Project. Each
             application for an Advance shall be deemed a certification of Borrower that as of the

                                                 -3-
                date of such application, all representations and warranties contained in the Agreement
                are true and correct, and that Borrower is in compliance with all of the provisions of
                this Agreement.
                    Payments. At the sole option of Lender, Advances may be paid in the joint names of
                Borrower and the General Contractor, subcontractor(s), or supplier(s) in payment of
                sums due under the Construction Contract. At its sole option, Lender may directly pay
                the General Contractor and any subcontractors or other parties the sums due under the
                Constructions Contract. Borrower appoints Lender as its attorney-in-fact to make such
                payments.”
¶9         On August 1, 2013, the borrowers requested a $3.5 million “advance” under the agreement
       and instructed IBC to disburse and pay all the loan proceeds to Greater Illinois Title, the
       construction escrow agent. Scarlato executed the disbursement request and authorization three
       times and in three ways: individually, on behalf of himself, and in his capacity as the managing
       member of BP and SHBP. From August 2013 to March 2014, IBC disbursed $3.5 million
       pursuant to the agreement but not all proceeds went to Greater Illinois Title. On August 23,
       2013, IBC credited $1.51 million of the $3.5 million loan to an IBC account designated with
       account No. 80063. Also on August 23, 2013, IBC issued the following loan cashier’s checks
       from account No. 80063, payable from the proceeds of the $1.51 million that was credited to
       the loan: $565,000, payable to BP, $675,000, payable to ID Investment Capital, LLC, and
       $270,000, payable to BP. Then, on November 18, 2013, IBC credited an additional $528,000
       to the loan by placing the proceeds into account No. 80063 and issued a loan cashier’s check in
       the amount of $528,000 payable to Greater Illinois Title, which was drawn from account No.
       80063 and payable from the proceeds credited to the loan on that same date. Similarly, on
       March 26, 2014, IBC credited an additional $1,462,000 to the loan by placing the proceeds into
       account No. 80063 and issued a loan cashier’s check in the amount of $1,462,000, payable to
       BP, drawn from account No. 80063 and payable from the proceeds credited to the loan on that
       same date. The loan cashier’s checks in the amounts of $565,000, $675,000, $528,000, and
       $1,462,000 total $3.5 million, which is the full amount of the loan. Out of the $3.5 million,
       $1.99 million was paid to CMG, the general contractor.
¶ 10       On July 8, 2014, National Life filed a motion for entry of judgment against IBC for
       allegedly violating the citation to discover assets that it was served on April 13, 2013, arguing
       that IBC violated the prohibitive provision of the citation when it transferred $3.5 million in
       assets belonging to Scarlato. Specifically, the motion stated that through supplemental
       responses to the citation that were filed in February and April 2014, National Life learned that
       IBC loaned Scarlato $3.5 million in connection with a construction loan and line of credit in
       August 2013 and that IBC subsequently disbursed, transferred, and paid the proceeds of this
       loan to at least one third-party. The motion also argued that by serving the citation on IBC on
       April 13, 2013, National Life perfected a lien on all of Scarlato’s assets and monies in IBC’s
       control, and thus, a judgment against IBC should be entered.
¶ 11       IBC filed its response on July 30, 2014, asserting that at no time did the August 1, 2013,
       loan or its proceeds constitute property “belonging to the judgment debtor or to which he or she
       may be entitled or which may thereafter be acquired by or become due to him or her,” as
       required by section 2-1402(f)(1) of the Code of Civil Procedure (Code). 735 ILCS
       5/2-1402(f)(1) (West 2012). Additionally, IBC contended that it never transferred any assets of
       Scarlato or otherwise violated its duties under the citation. In the alternative, IBC argued that

                                                   -4-
       even if the court found that the August 1, 2013, loan or its proceeds constituted Scarlato’s
       property under the Code, IBC had a right to set off the balances on the existent notes of
       Scarlato with such property pursuant to the terms of the September 2008 note and the October
       2012 note, which predated service of the citation, and pursuant to the terms of the note for the
       August 1, 2013, loan. As support for its response, IBC attached, inter alia, the affidavit of IBC
       vice president George Anderson. In his affidavit, Anderson averred that, “[t]he proceeds of the
       August 1, 2013 Loan were only used to pay monies due for completion of the building
       construction on the Real Property, EB-5 1 licensing obligations or to protect the security
       interests of IBC in the Real Property.” Anderson also stated that, “Scarlato, the individual[,]
       had no power or right to direct the actions of Warren Tai or me with respect to disbursement or
       use of the August 1, 2013 Loan proceeds.” Anderson stated that all payments charged to the
       August 1, 2013, loan were made by IBC cashier’s checks or drawn from a BP checking
       account, on which he and Warren Tai were the only signatories. Finally, Anderson attested
       that, “[a]t no time did Ronald Scarlato receive any of the proceeds of the August 1, 2013
       Loan,” and “[a]t no time did the proceeds from the August 1, 2013 Loan pass through an
       account owned or controlled by Ronald Scarlato.”
¶ 12        National Life replied on August 18, 2014, reemphasizing that the citation served upon IBC
       on April 13, 2013, prohibited the transfer of any of Scarlato’s assets, and rearguing that the
       loan proceeds were, in fact, Scarlato’s property because contrary to IBC’s assertion that it had
       complete control over the proceeds, Scarlato had authority over them. Additionally, National
       Life argued that IBC’s purported right to setoff is inapplicable, judgment against IBC would
       not be inequitable, and National Life was also entitled to an award of attorney fees.
¶ 13        On December 16, 2014, the circuit court held an evidentiary hearing on National Life’s
       motion for entry of judgment. IBC called its executive vice president, Warren Tai, to testify on
       its behalf. Tai testified that in order to ensure the loan proceeds did not go to Scarlato, he would
       review and authorize any disbursements before they were made. Prior to him, George
       Anderson, who was no longer with the bank at the time of Tai’s testimony, would review the
       disbursements. Tai also testified that there were two accounts in BP’s name to which loan
       proceeds were disbursed. However, Scarlato was not a signatory on either account and did not
       have access to the funds therein. IBC also called as a witness Scarlato, who testified that he
       never personally received any of the proceeds of the $3.5 million loan. Scarlato also stated that
       he was not a party to the construction contract with CMG. National Life relied on documentary
       evidence and did not call any witnesses. At the end of the hearing, the court asked both sides to
       submit their own proposed findings of facts, conclusions of law, and proposed judgments,
       which both parties thereafter filed on February 5, 2015. The hearing continued on February 10,
       2015, when the parties made their closing arguments.
¶ 14        On April 15, 2015, the circuit court entered a memorandum decision and order that
       primarily adopted National Life’s proposed findings of fact. As to the first issue of whether
       National Life’s motion should be granted, the court agreed with IBC, noting that although
       Scarlato was a party to the agreement and note, which were both executed in conjunction with

           1
            Anderson also stated in his affidavit that “EB-5” referred to the Immigration Investment Program
       administered by the U.S. Citizenship and Immigration Services that was entered into by BP, SHBP, and
       Scarlato. Under the EB-5 program, foreign nationals receive conditional resident status in the United
       States in exchange for making a capital investment in the United States that will benefit the economy.

                                                     -5-
       the August 1, 2013, loan, “[t]he record does not show that the assets were assets of Scarlato
       individually.” The court ultimately determined that:
                  “Scarlato, as a contracting party in the Construction Loan, is liable for the amounts
              and was the individual with the authority to request amounts. However, the checks
              clearly show the amounts were delivered to entities and not Scarlato individually. The
              Court recognizes the frustration in this matter. However, the parties do have remedies
              remaining. With that said, the court denies National’s motion for entry of judgment
              against IBC.”
¶ 15       National Life filed its first notice of appeal on May 14, 2015. In National Life Real Estate
       Holdings, LLC v. International Bank of Chicago, 2016 IL App (1st) 151446, ¶¶ 16, 18, we
       dismissed the appeal, finding that we lacked jurisdiction because the trial court’s order that
       denied National Life’s motion for entry of judgment was not final and appealable. On March
       30, 2016, National Life brought a motion in the circuit court for a finding pursuant to Illinois
       Supreme Court Rule 304(a) (eff. Mar. 8, 2016), IBC filed its response on May 24, 2016, and
       National Life replied on June 7, 2016. On June 14, 2016, the circuit court entered an order
       granting National Life’s motion and making a finding that, “[p]ursuant to Illinois Supreme
       Court Rule 304(a), there is no just reason to delay enforcement or appeal or both, of this
       Court’s April 15, 2015 Order denying National Life Real Estate Holdings, LLC’s motion for
       entry of judgment against International Bank of Chicago.” The citation directed to IBC
       remains pending.
¶ 16       National Life filed its notice of the instant appeal on July 13, 2016.

¶ 17                                           II. ANALYSIS
¶ 18       National Life argues that the trial court erred in denying its motion for entry of judgment.
       The parties disagree as to the applicable standard of review in this appeal. National Life argues
       that, because the facts are uncontroverted, the issue on appeal involves the trial court’s
       application of the law to the facts, and this appeal involves a question of statutory
       interpretation, our review should be de novo. See Quinlan v. Stouffe, 355 Ill. App. 3d 830, 836
       (2005); Itasca Bank & Trust Co. v. Thorleif Larsen & Son, Inc., 352 Ill. App. 3d 262, 265
       (2004). Conversely, IBC contends that a manifest weight of the evidence standard applies
       because de novo review is only appropriate where the circuit court did not conduct an
       evidentiary hearing or make any findings of fact, and here the court did both. See Dowling v.
       Chicago Options Associates, Inc., 226 Ill. 2d 277, 285 (2007). Further, IBC asserts that to the
       extent National Life challenges the trial court’s use of discretion, an abuse of discretion
       standard should apply. See Bank of America, N.A. v. Freed, 2012 IL App (1st) 113718, ¶ 26.
¶ 19       In its reply, National Life asserts that when the issue involves a question of statutory
       interpretation, even if the court held an evidentiary hearing, this court’s review is de novo. See
       People v. Lesure, 408 Ill. App. 3d 12, 18 (2011). Specifically, the court in Lesure recognized
       that, “[t]ypically, we would not reverse a determination made by the trial court following an
       evidentiary hearing unless that determination were manifestly erroneous. [Citations.]
       However, because petitioner raises a question of statutory interpretation, we review de novo.
       [Citation.]” Id.
¶ 20       We believe that the primary issue before this court is whether the trial court properly
       determined that IBC did not violate the restraining provision of the citation. However, in order
       to answer that question, we must first determine whether the proceeds of a loan are to be

                                                   -6-
       considered “property *** belonging to the judgment debtor or to which he or she may be
       entitled or which may thereafter be acquired by or become due to him or her” such that the
       advance and disbursement of said proceeds constitutes a violation. See 735 ILCS
       5/2-1402(f)(1) (West 2012). Whether IBC’s conduct amounts to a violation of the citation is a
       question of law and requires us to engage in statutory interpretation. Thus, although the trial
       court conducted an evidentiary hearing that normally necessitates a manifestly erroneous
       standard, our review is de novo. Lesure, 408 Ill. App. 3d at 18.
¶ 21        We first look to the section of the Code that National Life claims that IBC violated. Section
       2-1402(f)(1), in its entirety, reads:
               “The citation may prohibit the party to whom it is directed from making or allowing
               any transfer or other disposition of, or interfering with, any property not exempt from
               the enforcement of a judgment therefrom, a deduction order or garnishment, belonging
               to the judgment debtor or to which he or she may be entitled or which may thereafter be
               acquired by or become due to him or her, and from paying over or otherwise disposing
               of any moneys not so exempt which are due or to become due to the judgment debtor,
               until the further order of the court or the termination of the proceeding, whichever
               occurs first. The third party may not be obliged to withhold the payment of any moneys
               beyond double the amount of the balance due sought to be enforced by the judgment
               creditor. The court may punish any party who violates the restraining provision of a
               citation as and for a contempt, or if the party is a third party may enter judgment
               against him or her in the amount of the unpaid portion of the judgment and costs
               allowable under this Section, or in the amount of the value of the property transferred,
               whichever is lesser.” (Emphasis added.) 735 ILCS 5/2-1402(f)(1) (West 2012).
¶ 22        As the foregoing italicized language of section 2-1402(f)(1) makes clear, a court may
       exercise its discretion in determining whether to punish a third-party citation respondent that is
       found to have violated the restraining provision of the citation. The third-party citation that was
       served on IBC on April 13, 2013, contained language similar to section 2-1402(f)(1).
       Specifically, the citation read:
                   “YOU ARE PROHIBITED from making or allowing any transfer or other
               disposition of, or interfering with, any property not exempt from execution or
               garnishment belonging to the judgment debtor or to which the judgment debtor may be
               entitled or which may be acquired by or become due to the judgment debtor and from
               paying over or otherwise disposing of any money not so exempt, which is due or
               becomes due to the judgment debtor, until further order of court or termination of the
               proceedings. You are not required to withhold the payment of any money beyond
               double the amount of the judgment.” (Emphasis in original.)
       “The purpose underlying the restraining provision of section 2-1402 is to provide ‘a means of
       forestalling the judgment debtor or a third party from frustrating the supplementary
       proceedings before the judgment creditor has had an opportunity to reach assets, *** in the
       possession of [the] debtor or of a third party.’ ” Bank of Aspen v. Fox Cartage, Inc., 126 Ill. 2d
307, 314 (1989) (quoting Kirchheimer Brothers Co. v. Jewelry Mine, Ltd., 100 Ill. App. 3d
360, 362 (1981)).
¶ 23        National Life argues that the language of the citation prohibited IBC from transferring,
       disbursing, or otherwise disposing of Scarlato’s property. IBC responds that the loan proceeds
       at issue were not Scarlato’s property. Thus, we must determine whether the loan proceeds did,

                                                    -7-
       in fact, “belong” to Scarlato within the meaning of the Code, and thus whether IBC violated the
       restraining provision of the citation when it entered into the agreement with Scarlato and the
       two LLCs and subsequently disbursed the loan proceeds.
¶ 24        We find it pertinent to note that in support of its argument that the loan proceeds were
       Scarlato’s property within the meaning of section 2-1402, National Life does not cite to any
       Illinois case law. Instead, National Life points out the dearth of cases from Illinois and cites to
       numerous federal and out-of-state cases to support its position. Primarily, National Life relies
       on United States v. Kristofic, 847 F.2d 1295, 1295 (7th Cir. 1988), wherein the defendant was
       convicted of converting $50,000, which was in the form of proceeds of a loan from the Small
       Business Administration. The issue before the court was whether a person who misapplies the
       proceeds of a federal government loan may be charged with conversion of United States
       property. Id. The court ultimately reversed the defendant’s conviction, finding that the
       elements of conversion were not present where the federal government did not retain a
       property interest in the loan proceeds once the loan agreement was entered into. Id. at 1299.
       Specifically, the court recognized that, “[a]s a matter of basic principles, loan proceeds do not
       remain the property of the lender” and further acknowledged that “[u]ndertaking an obligation
       to repay and agreeing to conditions contained in loan documents do not make a debtor a trustee
       for her creditor; the creditor does not, by virtue of these conditions, remain in any degree the
       owner of the proceeds.” Id. at 1296-97.
¶ 25        National Life also cites, inter alia, to two Washington cases, State v. Gillespie, 705 P.2d
808, 811 (Wash. Ct. App. 1985), and State v. Berman, 747 P.2d 492, 495 (Wash. Ct. App.
       1987), that support the proposition that title to loan proceeds made upon a promissory note
       pass to the borrower upon the signing of the note. Similarly, National Life cites to another
       federal case, In re Southwestern Glass Co., 332 F.3d 513, 518 (8th Cir. 2003), wherein the
       court determined that funds disbursed from a line of credit constitute property of the debtor and
       are therefore subject to a garnishment claim.
¶ 26        In its response, IBC also fails to set forth any Illinois law that supports its position but
       argues that the cases relied on by National Life lack precedential authority and are
       distinguishable from the instant matter. Specifically, IBC contends that the loan transaction in
       Kristofic was typical and the loan at issue here was not because IBC made certain that other
       than signing the agreement and note, Scarlato had nothing to do with the disbursement of the
       loan proceeds. Additionally, IBC points out that the two Washington cases relied on by
       National Life are criminal in nature and involved claims of embezzlement.
¶ 27        Looking at the cases presented by National Life, we acknowledge that the “use of foreign
       decisions as persuasive authority is appropriate where Illinois authority on point is lacking or
       absent.” Rhone v. First American Title Insurance Co., 401 Ill. App. 3d 802, 812 (2010).
       However, we do not believe that Illinois case law completely lacks insight that would help
       answer the questions we face here. Thus, we decline to solely rely on the federal and foreign
       cases set forth by the parties.
¶ 28        In addition to examining the cases cited by the parties and relied on by us in the majority,
       we also find it important to differentiate the authority relied on by the dissent and the
       conclusions drawn therefrom. The dissent relies heavily on Guillory v. Terra International,
       Inc., 613 So. 2d 1084, 1088 (La. Ct. App. 1993), wherein the court found that crop production
       loan proceeds were not garnishable where “[t]he advances were earmarked for the particular
       purpose of growing the present year’s crops.” However, it appears from the factual background

                                                    -8-
       presented in that case that the crop production loan at issue was extended to the judgment
       debtor before the bank was served with the garnishment. Id. at 1086. We find that scenario at
       odds with the facts before us where IBC extended an entirely new loan to Scarlato after being
       served with National Life’s third-party citation. In Guillory, the terms of the crop production
       loan, namely the provision that required the funds to be used solely for crop production-related
       purchases, was already existent at the time the bank was served with the garnishment. Id.
       Conversely, in this case, IBC and Scarlato did not draft the loan agreement prior to service of
       the citation. We recognize that the loan at issue here is not the only loan extended to Scarlato
       by IBC. However, we also find relevant the fact that the record does not contain evidence that
       the terms of the other loans were similar to the terms that restricted Scarlato’s access to the
       funds. The fact that such restrictive terms were only incorporated into the loan agreement after
       IBC was served with the citation appears suspicious at best. In Guillory, that the parties were
       unaware of the garnishment proceeding at the time they entered into the crop production loan
       agreement speaks volumes regarding the parties’ intentions. We find the difference between
       this case and the Guillory case to be crucial where one of our primary concerns is preventing
       parties from artfully drafting loan agreements in order to avoid the reach of supplemental
       proceedings.
¶ 29       We similarly find Morphet v. Morphet, 19 Ill. App. 2d 304 (1958), another case relied on
       by the dissent, to be inapplicable to the factual scenario here. The underlying case in Morphet
       was a garnishment action between a former husband and wife wherein the wife filed a
       garnishment, seeking to reach her ex-husband’s annuity benefit plan that was held by his
       employer. Id. at 305-06. When the husband left his employment with the company through
       which he was provided the annuity, he had two options: (1) cancel the annuity and accept the
       then cash value or (2) accept an annual annuity to commence upon his retirement. Id. at 306.
       However, the husband did not opt for either. Id. at 307. Thus, on appeal, the garnishee argued
       that the claim against it was contingent and, therefore, not subject to attachment. Id. at 306.
       The court agreed with the garnishee and held “[u]ntil defendant exercises his option in the
       manner prescribed by the [c]ontract, the garnishee’s liability to him for such cash value of his
       contributions remains contingent.” Id. at 307.
¶ 30       The dissent relies on Morphet to support its proposition that “assets, like the ones at issue
       here, that a debtor would have no legal right to access cannot be garnished by the debtor’s
       creditor.” While we agree that a creditor does not have any rights greater than the debtor
       himself, we simply disagree that such a proposition applies here. Simply put, we believe
       Scarlato did, in fact, have a legal right to access the proceeds of the loan at issue here. Thus, we
       believe reliance on Morphet, or cases of the like, is misplaced.
¶ 31       “Section 2-1402 provides a method by which a judgment creditor may begin
       supplementary proceedings against a third party as a means of discovering assets belonging to
       the judgment debtor that the third party may have in its possession.” Bank of Aspen, 126 Ill. 2d
       at 313. “The judgment creditor may commence the supplementary proceedings by requesting
       the clerk of the circuit court to issue a citation to the third party who is thought to be in
       possession of the judgment debtor’s property.” Id.
¶ 32       “Before a judgment creditor may proceed against a third party who is not the judgment
       debtor, the record must contain some evidence that the third party possesses assets of the
       judgment debtor.” Schak v. Blom, 334 Ill. App. 3d 129, 133 (2002). Further, “[t]he provisions
       of section 2-1402 are to be liberally construed, and the burden lies with the petitioner to show

                                                    -9-
       that the citation respondent possesses assets belonging to the judgment creditor.” Id. “[T]he
       only relevant inquiries in supplementary proceedings are (1) whether the judgment debtor is in
       possession of assets that should be applied to satisfy the judgment or (2) whether a third party
       is holding assets of the judgment debtor that should be applied to satisfy the judgment.” Id.
¶ 33       Here, our focus is on the second inquiry because IBC is a third-party citation respondent.
       National Life argues that under section 2-1402 of the Code, the loan proceeds were Scarlato’s
       property and subject to the citation. National Life asserts that the trial court was wrong and
       must be reversed where the sole basis for its decision to deny the motion was that “the checks
       clearly show the amounts were delivered to entities and not Scarlato individually.” National
       Life contends that even though the loan proceeds were not disbursed to Scarlato, they still
       belonged to him within the meaning of section 2-1402.
¶ 34       IBC responds that National Life’s position ignores that Scarlato was one of three borrowers
       and that none of the loan proceeds were ever disbursed or distributed to him. Also, IBC
       emphasizes that the agreement gave IBC the authority, as attorney-in-fact, to directly pay
       contractors and subcontractors. IBC relies on the uncontroverted testimony of Tai and
       Scarlato, arguing that there were pervasive controls and restrictions implemented in order to
       prevent Scarlato from having access or control of the loan proceeds. As a result, IBC contends
       that the mere fact that Scarlato, who is essentially a co-signer, agreed to become indebted for
       $3.5 million to IBC is insufficient to establish that the loan proceeds were his property under
       section 2-1402, especially where the loan proceeds were used to satisfy obligations of BP and
       SHBP and not Scarlato.
¶ 35       We conclude that the proceeds of the loan here constituted “property *** belonging to the
       judgment debtor or to which he or she may be entitled or which may thereafter be acquired by
       or become due to him or her” such that the advance and disbursement of said proceeds
       constitutes a violation. In examining section 2-1402 to determine whether the loan proceeds
       were Scarlato’s “property,” we rely on the rules of statutory construction. “In construing a
       statute, our primary objective is to ascertain and give effect to the legislature’s intent, which is
       best indicated by the statute’s plain language.” Kauffman v. Wrenn, 2015 IL App (2d) 150285,
       ¶ 28. Thus, “[i]f the statutory language is clear, we must apply it as written, without resorting
       to extrinsic aids of statutory construction.” Id.
¶ 36       The provisions of section 2-1402 are to be construed liberally (Schak, 334 Ill. App. 3d at
       133), and we believe that a liberal reading of the language of section 2-1402 shows the
       legislature’s intent to broadly frame the scope of the “property” to which a citation should
       apply. Specifically, we believe the language “belonging to the judgment debtor or to which he
       or she may be entitled or which may thereafter be acquired by or become due to him or her” is
       very open-ended and can reasonably be interpreted to apply to a loan’s proceeds, even where
       here, the funds were not disbursed to the judgment debtor. 735 ILCS 5/2-1401(f)(1) (West
       2012). Even though Scarlato did not receive the disbursements directly, he was a signatory on
       the agreement, note, and assignment in his individual capacity. If the loan documents were
       only signed by the LLCs, then there would not be a question as to whether the loan proceeds
       were Scarlato’s property. Further, Scarlato, in his individual capacity, also signed the
       disbursement request and authorization. We find that his signature on this request evidences
       his control over the loan proceeds. Although the dissent labels Scarlato’s control as “limited”
       (infra ¶ 56), we believe it is crucial that he had control nonetheless. We further believe that one
       who has control over loan proceeds also has entitlement thereto. Here, at various times, the

                                                    - 10 -
       loan proceeds passed through BP’s bank accounts. As a managing member of BP, Scarlato has
       rights to those accounts even if, according to Anderson and Tai, he was not a signatory thereon.
       Additionally, both the note and agreement listed Scarlato, both individually and as managing
       member of the two LLCs, as the sole individual with authority to request advances, which is
       further evidence of his control over the loan proceeds. Arguably, Scarlato could have used the
       loan proceeds for his own personal use or for payment to an entity outside of the construction
       project. Of course, if Scarlato had done so, IBC may have had a cause of action against him for
       violation of the terms of the loan agreement. However, we believe that the issue of whether the
       restraining provision of a citation was violated is best examined without the benefit of
       hindsight. Even though we now know that the loan proceeds were only used to pay for
       construction project expenses, we still do not find that merely because the loan agreement
       stated that Scarlato could not personally use the funds signified that it was not possible for him
       to do so. It is clear from the record that IBC was well aware of the third-party citation to
       discover assets and took precautions to ensure that the proceeds of the loan were never placed
       into an account bearing Scarlato’s name. There was also language in the agreement that
       allowed IBC, at its own option, to directly pay the general contractors or subcontractors.
       However, this language does not remove Scarlato’s control over the proceeds but rather gives
       IBC control over the proceeds as well.
¶ 37        We also find applicable the Seventh Circuit’s decision in Kristofic. Although that was a
       criminal case involving the theft, embezzlement, or conversion of government property, we
       believe the logic expressed therein is relevant here. The court in Kristofic explicitly recognized
       that “[a]s a matter of basic principles, loan proceeds do not remain the property of the lender.”
       Kristofic, 847 F.2d at 1296. Additionally, the court did not limit its analysis to the criminal
       context when it stated, “[u]ndertaking an obligation to repay and agreeing to conditions
       contained in loan documents do not make a debtor a trustee for her creditor; the creditor does
       not, by virtue of these conditions, remain in any degree the owner of the proceeds.” Id. at 1297.
       We believe that it is reasonable to presume that if loan proceeds do not remain the property of
       the lender, then they must become the property of the debtor. Simply put, someone must be the
       owner of the funds. We anticipate that IBC would argue that the loan proceeds are the property
       of the lender until disbursed and become the property of the one who received the
       disbursement (in this case, Greater Illinois Title Company, for example) upon receipt.
       However, this requires us to accept the premise that a loan’s proceeds never become the
       property of the borrower unless disbursed directly to the borrower. We find this nonsensical
       where a borrower is obligated to repay the amount of the loan whether he or she directly
       received the disbursement or not. If a borrower were not obligated as such, then it would be
       foreseeable that a borrower could argue that they need not pay back a loan that never became
       their property.
¶ 38        IBC argues that the loan at bar is not typical like the loan in Kristofic. However, IBC fails
       to cite to and we have not found any case law that stands for the proposition that whether a loan
       is “typical” is dispositive of whether loan proceeds should be treated as a borrower’s property.
       Thus, we do not find IBC’s refutation of the Kristofic case to be convincing.
¶ 39        As previously noted, it is clear from the record, specifically Tai’s testimony, that IBC took
       precautions to prevent the loan transaction at issue here from falling within the purview of the
       citation that was served upon it. IBC does not dispute that it was served with the citation and
       does not even contest that it was aware of the restraining provision of the citation. Rather, it

                                                   - 11 -
       sets forth the steps it took to extend Scarlato a $3.5 million loan while also attempting to avoid
       violating the restraining provision of the citation. “The purpose underlying the restraining
       provision of section 2-1402 is to provide ‘a means of forestalling the judgment debtor or a third
       party from frustrating the supplementary proceedings before the judgment creditor has had an
       opportunity to reach assets, *** in the possession of [the] debtor or of a third party.’ ” Bank of
       Aspen, 126 Ill. 2d at 314. To allow third-party citation respondents to engage in the evasive
       conduct that IBC engaged in here would frustrate the purpose of the restraining provision of
       section 2-1402. Although the dissent notes that there was no evidence that the restrictions on
       the funds disbursed by IBC were imposed to disguise or divert funds that otherwise would
       have been loaned for Scarlato’s personal use (infra ¶ 55), we disagree that such an inquiry is
       relevant. Certainly, the legislature enacted 2-1402 so that judgment creditors would be able to
       reach a judgment debtor’s assets that he or she did not personally hold. If judgment debtors,
       like Scarlato, are able to enter into loan agreements with third-party lending institutions that
       merely include language restricting the debtor’s ability to access the funds, while at the same
       time allowing the debtor the authority to request disbursements, it would create an avenue by
       which judgment debtors would be able to avoid the consequences of the judgment. We
       acknowledge that Scarlato was one of three borrowers and he became jointly and severally
       liable for the repayment of the loan. However, we do not find convincing IBC’s argument that
       none of the loan proceeds were used to satisfy Scarlato’s obligations. As we have previously
       mentioned, because National Life brought its motion for entry of judgment after all of the loan
       proceeds had been disbursed, IBC has the benefit of hindsight. Due to the timing of the motion,
       we know that none of the proceeds were directly distributed to Scarlato and we know that the
       agreement explicitly stated that they were not to be. We emphasize that merely because the
       agreement prohibited it and merely because no direct disbursement to Scarlato occurred does
       not signify that the proceeds of the loan were not Scarlato’s property. We, therefore, find that
       extending a loan to a judgment debtor after having been served with a citation to discover
       assets runs contrary to section 2-1402’s prohibition on allowing transfer or disposition of
       property belonging to the judgment debtor.
¶ 40       Further, we find that IBC violated the restraining provision of the citation when it advanced
       and disbursed the proceeds of a $3.5 million loan on behalf of Scarlato. In its decision, the trial
       court stated, “[t]he record does not show the assets were assets of Scarlato individually” but it
       did not explicitly find that IBC did not violate the restraining provision of the citation.
       However, it is clear from the trial court’s order that it impliedly found the citation was not
       violated, which is contrary to our decision here. The dissent suggests that there was no basis for
       a judgment against IBC. However, that is not the issue before us. We need merely determine
       whether the trial court properly decided that the restraining provision of the citation was
       violated. It is up to the trial court to exercise its discretion in determining whether to punish
       IBC for violating the citation. Because the trial court did not find the citation was violated, it
       never exercised its discretion in determining whether to punish IBC. See 735 ILCS
       5/2-1402(f)(1) (West 2012) (“[t]he court may punish any party who violates the restraining
       provision of a citation as and for a contempt, or if the party is a third party may enter judgment
       against him or her in the amount of the unpaid portion of the judgment and costs allowable
       under this Section, or in the amount of the value of the property transferred, whichever is
       lesser”). We, therefore, vacate the court’s April 15, 2015, order pursuant to our finding that
       IBC did, in fact, violate the citation, and further order that this case be remanded to the trial


                                                   - 12 -
       court so that the trial court may exercise its discretion and determine whether to enter judgment
       against IBC in light of our decision.
¶ 41       In the alternative, IBC argues that even if the loan proceeds were found to be Scarlato’s
       property, which they have been, then judgment should still not enter against it because of its
       right to setoff. IBC points to the setoff provisions contained in both the September 2008 note
       and the October 2012 note, in which IBC reserved “a right of setoff in all Borrower’s accounts
       with Lender (whether checking, savings, or some other account). This includes all accounts
       Borrower holds jointly with someone else and all accounts Borrower may open in the future.”
       National Life responds that a right of setoff does not apply to the loan or loan proceeds because
       if IBC is allowed to use the loan proceeds to set off other indebtedness, then IBC would
       essentially be increasing the balance and amount owed on the loan at issue in this appeal in
       order to decrease the balance and amount owed on another loan. National Life argues even if
       setoff is applicable here, it does not excuse IBC from complying with the citation. Regardless,
       National Life asserts that IBC has waived its right to setoff. We agree.
¶ 42       Again finding a dearth of Illinois law on this subject, we look to One CW, LLC v. Cartridge
       World North America, LLC, 661 F. Supp. 2d 931, 936 (N.D. Ill. 2009), in which the court
       recognized that a citation respondent or garnishee who seeks to assert a right to setoff “also
       must comply with the duties of a garnishee.” Here, we have found that IBC failed to comply
       with the citation’s restraining provision and thus did not fulfill its duties, similar to the
       respondent in One CW, LLC. However, we further find that, until its response to National
       Life’s motion for entry of judgment, IBC did not assert its right to setoff. Its original answer to
       the citation did not contain any reference thereof and neither did any subsequent supplemental
       answers. In One CW, LLC, the court stated that the garnishee “has claimed a right to set-off,
       but has failed to take any steps to actually exercise this right.” Id. We find this case to be
       similar where IBC failed to take any steps to assert its right to setoff outside of its response to
       the motion for judgment, and so any right of setoff has been forfeited. Although the parties
       here and the court in One CW, LLC, use the term “waiver,” we find that National Life actually
       forfeited its setoff claim. “[W]aiver arises from an affirmative act, is consensual, and consists
       of an intentional relinquishment of a known right.” (Internal quotation marks omitted.)
       Gallagher v. Lenart, 226 Ill. 2d 208, 229 (2007). Conversely, forfeiture is the “failure to make
       the timely assertion of the right.” (Internal quotation marks omitted.) Id. at 229-30. Here,
       National Life failed to timely assert its purported right to setoff; thus forfeiture applies.
¶ 43       Further, even if we had not found the right to setoff was forfeited, we would still find it
       inapplicable where “[t]he judgment or balance due on the judgment becomes a lien when a
       citation is [properly] served” (735 ILCS 5/2-1402(m) (West 2012)). The service of the citation
       on IBC predated any attempt to assert its right to setoff, and thus, the lien created by the
       citation would take priority even if the right to setoff had not been forfeited.

¶ 44                                       III. CONCLUSION
¶ 45       Based on our foregoing finding that IBC violated the restraining provision of the citation,
       we vacate the court’s April 15, 2015, order and remand for a hearing wherein the circuit court
       is directed to exercise its discretion and determine whether to punish IBC under section
       2-1402.



                                                   - 13 -
¶ 46       Order vacated and remanded with directions.

¶ 47        JUSTICE MIKVA, dissenting.
¶ 48        I respectfully disagree with the majority’s conclusion, supra ¶¶ 35, 40, that IBC violated
       the restraining provision of the citation issued by National Life because loan proceeds
       disbursed to third parties were “property *** belonging to [Mr. Scarlato]” (735 ILCS
       5/2-1402(f)(1) (West 2012)). It was National Life’s burden, as judgment creditor, to establish
       this fact (Schak, 334 Ill. App. 3d at 133), and I believe the circuit court correctly concluded that
       it failed to do so. The cases relied on by the majority, standing for the proposition that loan
       proceeds generally belong to the borrower and not to the lender (see, e.g., Kristofic, 847 F.2d at
       1296-97), do not involve proceeds like those at issue here, which were not under the unfettered
       control of the borrower, but were instead earmarked for distribution to third parties for a very
       specific purpose. Although Mr. Scarlato became indebted for the construction loan, the
       undisputed evidence established that the loan proceeds could only be used for completion of
       the construction project. See supra ¶¶ 8, 11. The loan proceeds were simply not Scarlato’s
       property because, as the trial court noted, they were never delivered to Scarlato and, as the facts
       make clear, the loan agreement did not entitle him to use them for his own purposes.
¶ 49        It is a basic principle that “[a] judgment creditor in Illinois has no greater rights in an asset
       than does the judgment debtor.” Pacific Reinsurance Management Corp. v. Fabe, 929 F.2d
1215, 1219 (7th Cir. 1991). Although this principle is most often applied in garnishment
       proceedings (see, e.g., Bank of Homewood v. Gembella, 48 Ill. App. 2d 316, 319 (1964) (“In
       garnishment proceedings the judgment creditor has no greater rights to any funds held by a
       third party than has the judgment debtor. [Citation.] The claim asserted against the garnishee
       must be one which the judgment debtor himself could have maintained.”)), it has also been
       applied in citation proceedings.
¶ 50        In Bank of Homewood, for example, a judgment creditor appealing from an order entered
       in a citation proceeding sought the balance of a loan due to a judgment debtor that was held by
       a third-party lender. Id. at 317-18. The terms of the loan required the judgment debtor to meet
       certain conditions before he could claim the full benefit of the loan, and this court concluded
       that the judgment creditor, “being in no better position, [could] claim no greater rights thereto.”
       Id. at 319. See also For Your Ease Only, Inc. v. Calgon Carbon Corp., No. 02 C 7345, 2009
WL 3255317, at *2, *4 (N.D. Ill. Oct. 6, 2009) (holding in a citation proceeding that, where the
       judgment debtors had no legal right to funds held in reserve to pay future commissions as they
       became due, their judgment creditor “ha[d] no greater right to [those] funds”).
¶ 51        There is limited precedent in Illinois or elsewhere on the rights of creditors to reach funds
       advanced by third-party lenders in a citation proceeding. However, section 2-1402 expressly
       incorporates “the law relating to garnishment proceedings” for the resolution of disputes over
       discovered assets (735 ILCS 5/2-1402(g) (West 2012)) in a citation proceeding. The statutorily
       required language in a citation notice also mirrors that of an affidavit of garnishment (compare
       735 ILCS 5/2-1402(b) (West 2012) (citation notice applies to “assets belonging to the
       judgment debtor or in which the judgment debtor has an interest”), with 735 ILCS 5/12-701
       (West 2012) (affidavit of garnishment applies to “property belonging to the judgment debtor,
       or in which the judgment debtor has an interest”)).
¶ 52        It is well-settled in garnishment proceedings that assets, like the ones at issue here, that a
       debtor would have no legal right to access cannot be garnished by the debtor’s creditor. For

                                                    - 14 -
       example, in Morphet v. Morphet, 19 Ill. App. 2d 304, 307 (1958), the court held that, until a
       judgment debtor exercised his option in the manner prescribed by his contract with the
       garnishee, the garnishee’s liability to him for the cash value of his contributions to an annuity
       remained contingent and was not subject to garnishment. Cf. Baron v. Villareal, 100 Ill. App.
2d 366, 373 (1968) (holding insureds could not recover from their own insurer the amount of
       judgments rendered in their favor against an uninsured motorist through garnishment
       proceedings because “a claim asserted by a judgment creditor against a garnishee must be one
       which the judgment debtor himself could have maintained”).
¶ 53        I find the Louisiana case Guillory v. Terra International, Inc., 613 So. 2d 1084, 1089-90
       (La. Ct. App. 1993), particularly instructive. There, the court held that, although the proceeds
       of a crop production loan were “placed to the credit of the borrower on the books of the bank,”
       limitations providing that the proceeds only be used for provisions and supplies necessary for
       that year’s crop “impose[d] a limitation upon the rights of [the borrower]’s creditors” as well,
       who “[could not] acquire any greater right in the property of [the] debtor than the debtor
       himself ha[d].” The court held that the crop production loan proceeds could therefore not be
       garnished. Id. at 1090. The loan at issue here is strikingly similar to the loan at issue in
       Guillory, where the advances were “earmarked for [a] particular purpose” and, thus, the
       debtor’s interest in the loan “could not be subject to garnishment.” Id. at 1088. There the funds
       could only be used to plant and harvest a specific crop, while here they could only be used to
       complete the construction of a specific building. National Life, like the judgment creditor in
       Guillory, has no ability to disregard the restrictions placed on the funds. Unlike the majority, I
       do not view this as an expansion of the law but as a straightforward application of recognized
       principles governing the rights of judgment creditors that they can have no greater right to the
       funds at issue than the debtor.
¶ 54        While I agree with the majority that section 2-1402 is to be liberally construed, since the
       loan proceeds at issue here were not property belonging to Mr. Scarlato, there is no basis for
       the judgment against IBC that National Life is seeking based on what National Life claims was
       a violation of the citation. “If [a] third party possesses no assets of the judgment debtor, then
       the court has no authority to enter any judgment against the third party in a supplementary
       proceeding.” Ericksen v. Rush-Presbyterian-St. Luke’s Medical Center, 289 Ill. App. 3d 159,
       166-67 (1997). See also Schak, 334 Ill. App. 3d at 133 (“[n]othing in the Code authorizes the
       entry of a judgment at a supplementary proceeding against a third party who does not possess
       assets of the judgment debtor”). See also 735 ILCS 5/2-1402(c) (West 2012) (giving courts
       broad authority to enter appropriate orders or judgments “[w]hen assets or income of the
       judgment debtor *** are discovered”).
¶ 55        Although I recognize that, as the majority cautions (supra ¶ 39), third-party citation
       respondents and judgment debtors may be motivated to engage in “evasive conduct” designed
       to frustrate the restraining provision of a citation, nothing in the record suggests to me that IBC
       did so in this case. Indeed, in its motion for entry of a judgment against IBC, National Life
       stated that it learned of the construction loan at least in part from information disclosed by IBC
       in the supplemental proceedings. Likewise, nothing in the record suggests that the restrictions
       on the funds disbursed by IBC under the construction loan were imposed to disguise or divert
       funds that would otherwise have been loaned to Mr. Scarlato for his own personal use, rather
       than to ensure that the funds were used for the legitimate purpose of completing a construction



                                                   - 15 -
       project for which IBC had already loaned considerable funds. I disagree with the majority that,
       in disbursing funds in this manner, IBC violated the citation.
¶ 56       In sum, I agree with the majority that loan proceeds are generally the property of the
       borrower and not the lender. I also agree that a loan might be property of the debtor in a citation
       proceeding—even where the loan proceeds are not paid directly to the debtor/borrower but
       distributed to a third party—if the debtor/borrower had the legal right to obtain those funds.
       Given the facts of this case, however, I respectfully disagree that these loan proceeds were
       subject to the restraining provision of the citation issued by National Life. The limited control
       the construction loan agreement granted to Mr. Scarlato to request disbursements to
       construction contractors for completed work and his personal obligation to repay the loan to
       IBC did not entitle him to the funds personally. If Mr. Scarlato had no legal right to access the
       funds, they were not property “belonging to” him for purposes of section 2-1402 and IBC’s
       distribution of those funds was not a violation of the citation. For these reasons, I would affirm
       the judgment of the circuit court.




                                                   - 16 -